DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 – 10, and 12 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,220,153 to Cormack, Jr. et al. (hereinafter referred to as Cormack).
	In regard to claim 1, Cormack discloses a device for degassing and gassing containers. As shown in figures 3 and 5, the device includes at least one chamber (42) in which an open container (41) can be received for a degassing and/or gassing process. A cover element (100, 107) for the received open container (41) is provided in the chamber (42). The cover element (100, 107) can, for a degassing and/or gassing process, be placed sealingly onto a container edge of the received open container, as shown in figures 5 and 7. The cover element includes a gap between the collar member (100) and collar (107) that forms at least one opening for the passage of gas, as shown by the flow arrows in figures 5 and 7. 
	In regard to claim 3, as shown in figures 5 and 7, a filter element (98) is provided at the at least one opening of the cover element (100, 107). 
	In regard to claim 5, the filter element (98) is capable of exchangeably received on the cover element (100, 107). 
	In regard to claim 6, the chamber has a bell housing (43). As shown in figures 3 and 5, the bell housing (43) is mounted so as to be displaceable in a vertical direction and can be respectively raised and lowered for the purpose of opening and closing the chamber (42). 
	In regard to claim 7, as shown in figures 3, 5, and 7, the cover element (100, 107) is mounted on the bell housing (43). 
	In regard to claims 8 and 13, at the at least one chamber (42), there is provided connection openings (113, 114, 115) which are connectable to a vacuum pump and/or to a gas supply for degassing and/or gassing process. 
	In regard to claim 9, as shown in figure 2, the chamber is provided on a transport system. 
	In regard to claim 10, in operation, the device of Cormack performs the method of degassing and gassing a container (41). The container is introduced in an open state into the chamber (42) as shown in figure 3. A cover element (100, 107) is provided in the chamber and is placed sealingly onto a container edge of the open container. As shown by the arrows in figure 7, passage of gas occurs via at least one opening provided on the cover element. 
	In regard to claim 12, as shown by the position in figure 3 versus the position in figure 5, the cover element (100, 107) is mounted so as to be adjustable in a vertical direction. 
	In regard to claim 14, as shown in figure 2, the chamber is provided on a carousel with an axis of rotation and a number of positions distributed over a circumference of the carousel. 

Claims 1 – 5, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/42086 to Guillou (hereinafter referred to as Guillou).
	In regard to claim 1, Guillou discloses a device for degassing and gassing containers, as shown in figure 1. The device includes at least one chamber (11) in which an open container (9) can be received for degassing and/or gassing process. A cover element (33) for the received open container is provided in the chamber (11). The cover element (33) can, for a degassing and/or gassing process, be placed sealingly onto a container edge of a received open container (9). The cover element (33) has at least one opening for a passage of gas, as shown in figure 3. 
	In regard to claim 2, the screen (34) in the cover element (33) can be considered to form multiple opening distributed over a surface of the cover element. 
	In regard to claims 3, 4, and 11, the screen (34) forms a filter element that is provided at the opening of the cover element. The screen is configured as a lattice, as shown in figure 3. The screen (34) is disclosed to be a metal screen, and thus a metal lattice. 
	In regard to claim 5, the screen (34) is mounted on the cover (33) using the seal (36) and can be considered to be received exchangeably on the cover element (33). 
	In regard to claim 8, at the at least one chamber (11), there is provided a connection opening (13) which is connectable to a vacuum pump and/or to a gas supply for degassing and/or gassing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773